Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-15-21 has been entered.

Claims 20-23, 29-35, 37, 40 and 41 are pending.

Claims 20-23, 29-33, 37, 40 and 41 are under examination as they read on the species of method involving “exposing the PBMCs to the APCs from step (c) to IL-7 and IL-15,” and further wherein the species of method involves “expanding the T cells in media comprising IL-7 and IL-15,” and wherein the subdominant antigen or epitope is “a tumor or viral antigen.”

Claims 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-12-19.

The prior rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redchenko et al. (Journal of Virology, 1999, p. 334–342), etc. has been withdrawn in view of applicant’s convincing argument that the skilled artisan would not have been motivated to deviate from the teachings of Le which seem to suggest that chemical stimulation with B/I is necessary for the combination of IL-7 and IL-15 to activate previously sensitized T-cells.

Claim(s) 20-23, 29-33, 37, 40 and 41 stand rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Leen et al. (WO2011028531) as evidenced by Redchenko et al. (Journal of Virology, 1999, p. 334–342).

Leen teaches a method for making a T cell population that recognizes epitopes derived from tumor associated antigens (TAAs) wherein said epitopes correspond to 15-mers spanning the length of a TAA, said 15-mers overlapping one another by 11 amino acids.  

In practicing such a method Leen teaches that the first step is to determine which particular TAAs are expressed by a given patient’s tumor cells.  After identifying the TAAs expressed by the patient’s tumor cells, Leen then teaches obtaining PBMCs as a source of APCs, such as dendritic cells (DCs), and further as a source of responder T-cells.  

The DCs and peripheral blood mononuclear cells comprising T-cells are then cultured and expanded in the presence of a mixture of 15-mer peptides (pepmix), IL-7, IL-12, IL-15 ± IL-6 so as to create T-cell lines having polyclonal specificity for the pepmix epitopes (see paragraph 215; Table 1 of Fig. 1 and claim 7).  As to optional presence of IL-6, at page 56, lines 9-17, Leen specifies that including IL-6 during the stimulation of T-cells with APC promotes the generation of a plurality of T-cells having specificity for multiple antigens.  

Moreover, at page 56, lines 1-3, Leen teaches how “a second stimulation was performed on day 9 with plasmid transfected/peptide-pulsed DCs with addition of IL-7 restimulates the tumor antigen- specific T cells in the culture, which are subsequently fed with IL-2 twice weekly from day 12.”

Thus, Example 1 of Leen is teaching the production of TAA-specific CTL by culturing PBMC comprising T-cells with APC in the presence of IL-6, IL-7, IL-12 and IL-15 up to a second stimulation with APC and IL-7 at day 9, followed by feeding the cells twice weekly with IL-2 starting at day 12, and finally “The specificity of the expanded TAA-CTL lines was assessed by IFN-γ ELIspot on day 16-17.”

Notably, at paragraph 116 in Example 2 Leen teaches “Preparation of responder cells from previously frozen PBMCs or non adherent mononuclear cells may be performed, if necessary.”

Since the pepmix of Leen spans the length of multiple TAAs such as SSX2, Survivin and MAGEA4 (Example 2) or SSX2, Survivin, MAGEA4, PRAME and NY-ESO-1 (see “Exemplary Protocol”), the evidence tends to indicate that the pepmix of Leen will contain some T-cell epitopes that are immunodominant and other T-cell epitopes that are subdominant in patients.  
Thus, in practicing the method of making a T cell population taught by Leen, the evidence tends to indicated that the ordinarily skilled artisan will be identifying at least one subdominant epitope in a sample obtained from a patient and exposing APCs from a patient to said one or more subdominant epitopes in the presence of IL-6, IL-7, IL-12 and IL-15.

Insofar as applicant wishes to argue that the SSX2, Survivin and MAGEA4 (Example 2) or SSX2, Survivin, MAGEA4, PRAME and NY-ESO-1 pepmixes do not contain at least one subdominant antigen, the office does not have a laboratory to run such a test.  If applicant wishes to contest this assertion it is applicant’s burden to show that making a T-cell population according to the reference teachings does not necessarily involve a least one subdominant antigen or epitope. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

As to claim 29 wherein the T cell are expanded in media comprising, e.g., “one or more of IL-2…,” such is taught by Leen insofar as the expansion phase monitored by ELIspot on days 16-17 is encompassed by the twice weekly feeding with IL-2 starting at day 12 (see Leen at page 56, lines 1-4).  T cell expansion in media comprising IL-2 is also taught at paragraphs 251 and 254 of Leen.

As to claims 30 and 40 wherein the T cell are expanded in media comprising, e.g., “one or more of IL-7…” such is taught by Leen insofar as the “second stimulation” phase with APCs and IL-7 also activates T-cell expansion (see Leen ibid).  Likewise, the skilled artisan following the teachings of Leen to follow the initial T-cell stimulation with a second stimulation on day 9 “with plasmid transfected/peptide-pulsed DCs with addition of IL-7,” followed by “…[subsequent feeding] with IL-2 twice weekly from day 12” is necessarily practicing the method of claim 41.

Finally as to claim 33, as described throughout Leen, the preferred method for expanding T cells involves culturing said cells using a gas permeable reactor which greatly improves cell growth (see, e.g., paragraphs 33-46 and 247-248).  

Notably, Leen further teaches a method for making a T cell population that recognizes epitopes derived from viral antigens including LMP2 comprising obtaining PBMCs as a source of APCs, such as dendritic cells (DCs), and further as a source of responder T-cells.  The DCs are then transfected with plasmids encoding EBV viral antigens such as LMP2, and the T-cells and transfected DCs are cultured in the presence of cytokines including IL-7 so as to create T-cell lines having polyclonal specificity for the DC expressed antigens (see paragraph 5, 74 and part A, Example 2; paragraphs 155-159 and claim 7).  As described by Redchenko, LMP2 is considered a subdominant antigen in EBV patients (see Redchenko at, e.g., page 334 col. bridging paragraph), thus in teaching the production of T-cells recognizing epitopes derived from LMP2, Leen is teachings identifying at least one subdominant antigen in a sample obtained from a patient and making T cells that recognize epitopes derived therefrom.

Applicant’s Arguments

Applicant argues the rejection should be withdrawn because “all embodiments in Leen that disclose the combination of IL-7 and IL-15 further require the presence of IL-12 ("the culture medium comprises IL-7, IL12, IL15 and either IL6 or IL27")….In contrast, the present claims recite medium in both the exposure and expansion steps that explicitly excludes IL-12.  Therefore, the claims at issue are not anticipated or obvious over Leen.”

Applicant’s argument has been considered but has not be found convincing essentially for the reasons of record as described further below.

By contrast to applicant’s argument, as evidenced claims 37, 40 and 41, base claim 20 explicitly encompasses IL-12 as a cytokine that can be present in either the step of exposing the PBMCs to the APCs or in the step of expanding the T-cells.  Thus, applicant’s argument is not found convincing.

No claims are allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644